DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on August 19, 2021.  No claims were amended or cancelled.  Thus, claims 1-17 are pending. 

Drawings
The drawings filed on 08/19/2021 are accepted.  

Allowable Subject Matter
Claims 1-17 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, a rotation information calculator configured to calculate a difference value by differentiating output signals of the first sensor and the second sensor, and to compare comparison values, determined according to a target sensing angle and a size of the first pattern and the second pattern, with the difference value.  Therefore, claim 1, and dependent claims 2-9 and 17, are allowable over the prior art of record.


It is noted that the closest prior art, U.S. Patent Publication 2018/0259366 A1, to Moriyama et al., teaches an apparatus for sensing a rotating body that includes a unit to be detected comprising a first pattern portion having at least one first pattern and a second pattern portion having at least one second pattern, and configured to rotate around a rotating shaft. 
U.S. Patent Publication 2015/0153154 A1, to Nishi et al., discloses a rotation-angle detecting device includes an angle detecting unit that detects a rotation angle of a rotating body on the basis of sinusoidal wave signals that multiple sensors arranged to have a phase difference output according to the rotation angle of the rotating body.

In the response filed August 19, 2021, Applicant argued that the cited prior art of record failed to disclose the limitation of “a rotation information calculator configured to calculate a difference value by differentiating output signals of the first sensor and the second sensor, and to compare comparison values, determined according to a target sensing angle and a size of the first pattern and the second pattern, with the difference value” recited in claim 1.  Applicant also argued that the cited prior art of record failed to disclose the limitation of “a rotation information 
Applicant’s arguments are persuasive.  The elements of “a rotation information calculator configured to calculate a difference value by differentiating output signals of the first sensor and the second sensor, and to compare comparison values, determined according to a target sensing angle, with the difference value” recited in claims 1 and 10 are not disclosed by the cited prior art.  Thus, independent claims 1 and 10, and dependent claims 2-9, and 11-17, are allowable over the cited prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY P AIELLO/Examiner, Art Unit 2864                                                                                                                                                                                                        /JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864